DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 14 and 16-20 are objected to because of the following informalities:  
Claim 14 recites “greater than times the pump chamber volume”, which appears to be a typographical error. Is the conduit volume greater than three times the pump chamber volume?
Appropriate correction required.
Claim 16 recites “an container” in line 3, and “an pump” in line 6. It is suggested to amend to --a container-- and --a pump-- in order to fix a grammatical issue. 
Appropriate correction required.
Claim 20 recites “the first slow acting check valve” throughout the claim. It is suggested to amend to --the slow acting check valve-- in order to maintain consistent terminology and avoid confusion.
Appropriate correction required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first check valve" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second check valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second cracking pressure" and “the first cracking pressure”.  There is insufficient antecedent basis for the limitations in the claim.
Claim 12 recites the limitation "the first check valve" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second check valve" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first check valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second check valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second slow acting check valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella et al. (US 2015/0090737).
Regarding claim 1, as best understood (in view of the 112 rejection above) Ciavarella discloses a housing (refill units i.e. 310, 400, being disposed in a housing for use, as illustrated in fig. 3; see paragraphs 24, 28 and 29); an actuator 305 located within the housing (see fig. 3 and paragraph 28); a holder (i.e. pump housing 402) for holding a container 421 (see fig. 4 and paragraphs 3 and 25); a pump having an inlet 450; at least one pump chamber 404, 443; and an outlet 408, 436; a first outlet valve 464 located downstream of the pump the at least one pump chamber 404, 443 (see fig. 4); a second outlet valve 507 located downstream of the first valve 464; a conduit (via member 490) located between the first outlet valve 464 and the second outlet valve 507 (see fig. 4); and an outlet nozzle 510 (see fig. 4). 
With respect to the limitation “wherein, during a selected dispensing time, the first outlet valve cycles open and closed at least two times for every time the second outlet valve cycles open and closed”, it is noted that Ciavarella discloses all the elements of the claimed invention except the teaching of during a selected dispensing time, the first outlet valve cycles open and closed at least two times for every time the second outlet valve cycles open and closed. 
It would have been an obvious matter of design choice to modify the Ciavarella reference, to have during a selected dispensing time, the first outlet valve cycles open and closed at least two times for every time the second outlet valve cycles open and closed, since applicant has not disclosed that during a selected dispensing time, the fast acting outlet valve cycles open and closed at least two times for every time the slow acting outlet valve cycles open and closed solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of during a selected dispensing time, the first outlet valve cycles open and closed at least two times for every time the second outlet valve cycles open and closed, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 2, as best understood (in view of the 112 rejection above) Ciavarella discloses wherein the first valve 464 is a normally closed valve (biased closed; see fig. 4).
Regarding claims 3 and 4, it is noted that like applicant’s first outlet valve Ciavarella discloses wherein the first outlet valve may be an umbrella (see paragraph 35). However, Ciavarella is silent to the explicit teaching of the first valve having a minimal cracking pressure; and the minimal cracking pressure is between 0 and 2psi.
It would have been an obvious matter of design choice to modify the Ciavarella reference, to provide first valve having a minimal cracking pressure; and the minimal cracking pressure is between 0 and 2psi, since applicant has not disclosed that having the first valve having a minimal cracking pressure; and the minimal cracking pressure is between 0 and 2psi solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. It is noted that the cracking pressure of both applicant and Ciavarella perform the same function of preventing backflow into the pump chamber (via the first check valve) and providing an anti-drip mechanism for the outlet nozzle (via the second check valve).
Furthermore, absent a teaching as to criticality of first valve having a minimal cracking pressure; and the minimal cracking pressure is between 0 and 2psi, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 5, as best understood (in view of the 112 rejection above) Ciavarella discloses wherein the second check valve 426 has a cracking pressure that is configured to prevent fluid flow from the container through the at least one pump chamber when the at least one pump chamber is not operated (see fig. 4).
Regarding claim 6, as best understood (in view of the 112 rejection above) Ciavarella discloses wherein the first outlet valve may be one of an umbrella, a duckbill valve and a flapper valve (see paragraph 35).
Regarding claim 7, as best understood (in view of the 112 rejection above) Ciavarella discloses wherein the second valve 507 is one of a ball and spring valve (see fig. 4).
Regarding claim 10, Ciavarella discloses all the elements of the claimed invention except the teaching of the pump chamber having a volume of between about .2cc and about .5 cc when the pump chamber is in the expanded position. 
It would have been an obvious matter of design choice to modify the Ciavarella reference, to provide the pump chamber having a volume of between about .2cc and about .5 cc when the pump chamber is in the expanded position since applicant has not disclosed that having the pump chamber having a volume of between about .2cc and about .5 cc when the pump chamber is in the expanded position solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of the pump chamber having a volume of between about .2cc and about .5 cc when the pump chamber is in the expanded position, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claims 11, as best understood (in view of the 112 rejection above) Ciavarella discloses all the elements of the claimed invention except the teaching of a ratio of the second cracking pressure to the first cracking pressure is between 2 to 1 and about 4 to 1. 
It would have been an obvious matter of design choice to modify the Ciavarella reference, to provide a ratio of the second cracking pressure to the first cracking pressure is between 2 to 1 and about 4 to 1, since applicant has not disclosed that having a ratio of the second cracking pressure to the first cracking pressure is between 2 to 1 and about 4 to 1 solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. It is noted that the cracking pressure of both applicant and Ciavarella perform the same function of preventing backflow into the pump chamber (via the first check valve) and providing an anti-drip mechanism for the outlet nozzle (via the second check valve).
Furthermore, absent a teaching as to criticality of a ratio of the second cracking pressure to the first cracking pressure is between 2 to 1 and about 4 to 1, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 12, as best understood (in view of the 112 rejection above) Ciavarella discloses a housing (refill units i.e. 310, 400, being disposed in a housing for use, as illustrated in fig. 3; see paragraphs 24, 28 and 29); an actuator 305 located within the housing (see fig. 3 and paragraph 28); a holder (i.e. pump housing 402) for holding a container 421 (see fig. 4 and paragraphs 3 and 25); a pump having an inlet 450; at least one pump chamber 404, 443; and an outlet 408, 436; a first outlet valve 464 located downstream of the pump the at least one pump chamber 404, 443 (see fig. 4); a second outlet valve 507 located downstream of the first valve 464; a conduit (via cavity 473) located between the first outlet valve 464 and the second outlet valve 507 (see fig. 4); and an outlet nozzle 510 (see fig. 4); and conduit (via cavity 473) having a conduit volume (cavity volume) that is the volume of the area between the first valve 464 and second valve 507 (see fig. 4); and an outlet nozzle 510 (see fig. 4).
With respect to the limitation of “wherein, the conduit volume is greater than the pump chamber volume”, it is noted that the conduit volume (cavity volume 473 between the first valve 464 and second valve 507) appears to be greater than the pump chamber 404 volume (see fig. 4). Notwithstanding, it would have been an obvious matter of design choice to modify the Ciavarella reference, to provide wherein, the conduit volume is greater than the pump chamber volume since applicant has not disclosed that providing  the conduit volume being greater than the pump chamber volume solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of provide wherein, the conduit volume is greater than the pump chamber volume, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
With regards to claims 13-15, Ciavarella discloses all the elements of the claimed invention except the teaching of the conduit volume being greater than two times the pump chamber volume; greater than times the pump chamber volume; and greater than four times the pump chamber volume. 
It would have been an obvious matter of design choice to modify the Ciavarella reference, to the conduit volume being greater than two times the pump chamber volume; greater than times the pump chamber volume; and greater than four times the pump chamber volume, since applicant has not disclosed that having the conduit volume being greater than two times the pump chamber volume; greater than times the pump chamber volume; and greater than four times the pump chamber volume solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. 
Furthermore, absent a teaching as to criticality of the conduit volume being greater than two times the pump chamber volume; greater than times the pump chamber volume; and greater than four times the pump chamber volume, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 16, Ciavarella discloses a dispenser including a housing (refill units i.e. 310, 400, being disposed in a housing for use, as illustrated in fig. 3; see paragraphs 24, 28 and 29); a container 421, disposed in the housing for holding a liquid; the container 421 having a liquid outlet located proximate the bottom of the container 421 (see fig. 4 and paragraph 28); an outlet nozzle 510 (see fig. 4); and a pump disposed between the container 421 and the outlet nozzle 510 (see fig. 4), the pump having a pump inlet 450 in fluid communication with the container 421 (see fig. 4); a pump outlet 408,436 in fluid communication with the outlet nozzle 510 (see fig. 4); at least one pump chamber 404, 443 in fluid communication with the pump inlet 450 and the pump outlet 408, 436, wherein the pump chamber 404, 443 is movable between an expanded position and a compressed position (see fig. 4); a “fast acting check valve” 464 disposed between the pump outlet 408, 436 and the outlet nozzle 510 (see fig. 4), a “slow acting check valve” 507 disposed between the “fast acting check valve” 464 and the outlet nozzle 510 (see fig. 4).
With respect to the limitation “wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser”, it is noted that Ciavarella discloses all the elements of the claimed invention except the teaching of wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser. 
It would have been an obvious matter of design choice to modify the Ciavarella reference, to have the fast acting check valve open and close more times than the slow acting check valve during a dispense of fluid from the dispenser, since applicant has not disclosed that wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 17, as best understood (in view of the 112 rejection above) Ciavarella discloses wherein the first check valve is one of an umbrella valve, a duckbill valve, and a flapper valve (see paragraph 35).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan et al. (US 2009/0200339).
Regarding claim 16, Quinlan discloses a dispenser including a housing 12 (see fig. 1); a container 14, disposed in the housing for holding a liquid (see fig. 1); the container 14 having a liquid outlet located proximate the bottom of the container 14 (see fig. 1); an outlet nozzle 20 (see fig. 1); and a pump  16, 18 disposed between the container 14 and the outlet nozzle 20 (see fig. 1), the pump 16, 18 having a pump inlet in fluid communication with the container 14 (see fig. 1 and paragraphs 15, 16 and 20); a pump outlet in fluid communication with the outlet nozzle 20 (see fig. 1 and paragraphs 15, 16 and 20); at least one pump chamber are in fluid communication with the pump inlet and the pump outlet (see figs. 1 and 2, and paragraphs 15, 16 and 20), wherein the pump chamber is movable between an expanded position and a compressed position (i.e. via movement of actuator 22); a “fast acting check valve” 60 disposed between the pump outlet  and the outlet nozzle 20 (see figs. 1 and 2), a “slow acting check valve” 74 disposed between the “fast acting check valve” 60 and the outlet nozzle 20 (see fig. 2).
With respect to the limitation “wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser”, it is noted that Quinlan discloses all the elements of the claimed invention except the teaching of wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser. 
It would have been an obvious matter of design choice to modify the Quinlan reference, to have the fast acting check valve open and close more times than the slow acting check valve during a dispense of fluid from the dispenser, since applicant has not disclosed that wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of wherein the fast acting check valve opens and closes more times than the slow acting check valve during a dispense of fluid from the dispenser, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 18, as best understood (in view of the 112 rejection above) Quinlan discloses wherein the second check valve 74 is a ball and spring valve (spring biased via member 72; see fig. 2 and paragraph 23).
Allowable Subject Matter
Claims 8, 9, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claims 8, 9 and 19, the prior art of record fails to teach or render obvious the dispenser including the claimed two valves along with the pump being a sequentially activated multi-diaphragm pump. Regarding claim 20, the prior art of record fails to teach or render obvious the teaching of a second fast acting check valve disposed between the pump and slow acting check valve as claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 4,561,571) shows another dispenser with a first and second check valve 25, 36 downstream the pump chamber (see fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754